Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed September 13, 2021 has been received and entered.  With the entry of the amendment, claims 2-5, 7-9, 11-14, 16, 18 and 20 are canceled, and claims 1, 6, 10, 15, 17, 19 and new claims 21-22 are pending for examination.
The supplemental response of September 30, 2021 has also been entered and considered.
 
Drawings
The replacement drawings filed December 23, 2020 are approved.

Claim Rejections - 35 USC § 112

The rejection of claims 1, 6, 8-10 and 15-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn due to the amendment of September 13, 2021 removing the indicated new matter.  

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
New claims 21 and 22 refer to spray onto the dryer roller “near the uppermost stream side”, which is confusing as worded. (1) Firstly, it is confusing as to what is meant by “near”.  The term "near" is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  (2) Secondly, “the uppermost stream side” lacks antecedent basis and furthermore, it is unclear as to what is meant by “the uppermost stream side” – is this part of the papermaking machine? Does the uppermost stream refer to a side of the spray from the nozzles?  Something else?  Therefore, given the confusion, for the purpose of examination, any spray onto a dryer roller is understood to meet the requirements of the claims, but applicant should clarify what is intended, without adding new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2005-314814 (hereinafter ‘814) in view of Sekiya et al (US 2016/0008845), Tomioka et al (US 2003/0070581), Issberner et al (US 2005/0025957) and Suzuki et al (US 6432439).
Claims 1, 17: ‘814 teaches a method of spraying a chemical solution (page 1, description translation, 0024, 0028, figures 1, 3). The method includes spraying the chemical solution onto a dryer roller by two nozzle devices disposed at a certain interval therebetween with the two nozzle devices each reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (page 1, description translation, 0002, 0024, 0025, 0028, 0036-0038, figures 1-3), where either it would be understood that there would be a specific distance maintained between the two nozzle devices or it would have been obvious to provide such a specific distance maintained, because as shown in figure 3 there would be a distance shown between the two nozzle devices at any one point, and the nozzles are moved in synchronization (note figure 2(c) and 2(d), 0034, 0035, 0044), with from the shown movement in synchronization the distance between nozzles would be maintained or at least be suggested to be maintained such that there will be a desired synchronization.  A time T for the two nozzle devices each to travel one way (note figure 2(c) and (d), for example) would be provided since there is reciprocating movement across the paper (figure 2, 0033-0034, and also would be based on the width traveled and speed of movement 0043-0044).  There would further be a rotational speed Vd of the roller (note figure 1, D1 as the roller rotates).  There would further be a number of times N that a point of the dry roller surface makes contact with the wet paper during the time T (understood to be the number of 
(A) As to the rotation speed and contacts N,
Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (abstract, figure 2).  A time T for the nozzle device to travel one way (across the entire width of the paper, for example) would be provided since there is reciprocating movement across the paper (note abstract, 0073, 0074, figure 2, and note the controlled travel speed—0107).  There would further be a rotational speed Vd of the roller (note 0077).  There would further be a number of times N that a point of the dry roller surface makes contact with the wet paper during the time T (understood to be the number of revolutions per time T, since there would a new contact point with the paper each time the dryer roll revolves) (note 0015, figures 1-2, and note 0071).  Furthermore, Vd is described as the range of 0.19 to 2.0 seconds per revolution (0077) or about 315.8 to 30 revolutions (that is, times)/min, overlapping the claimed range. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 to use dryer features including dryer prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 (B)  As to the chemical solution material, ‘814 describes that vegetable oil and/or silicon oil can be used as an anti pollution (anti soiling) agent (0036-0037), and describes an example with aminosilicone oil (0059), which can be considered an amino modified silicone oil as in claims 1 and 17. ‘814 describes that the oil is preferably emulsified in water with an emulsifier (surfactant) (0037). Sekiya describes using an anti-contamination agent or cleaning agent, for example (0101) and gives examples of using anti-soiling agent (0156), and indicates that the solution can include water soluble polymer or silicone emulsion or wax and the like (0109). Sekiya also notes that the compositions can be applied to the dryer roll or to a canvas in the paper making machine (0015). 
(C) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good dispersability (note lack of aggregation and not forming huge lake of colorant) and note adsorbing on particles as well (0109) and similarly describes this for -5 to -90 mV prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(D) As to the viscosity of the chemical solution and the pH of the chemical solution, Sekiya describes that the viscosity should be  1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111) and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Tomioka describes using pH of 2-7, preferred 3-6, when using the +5 - +90 mV zeta potential liquid (note 0106, 0111).  As discussed above, ‘814 describes using an emulsified solution, as does Sekiya (note silicone emulsion of 0109). Issberner describes emulsifiers making emulsions (0001), where the emulsion can be formed with an oil phase, and aqueous phase and emulsifier component (0066, 0033), where the emulsion can use a high water content (0078) and an oil phase that can be a silicone oil (note 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya and Tomioka to therefore provide that the chemical solution is an emulsion with the silicone oil material, and has a pH of 3-6, and a viscosity of less than 100 mPas, as suggested by Tomioka, Issberner and Suzuki with an expectation of providing a desirable emulsion that can be sprayed, since ‘814 indicates an aminosilicone oil can be used and to use an emulsion of oil in water which is emulsified with emulsifier, Sekiya indicates that a silicone emulsion can be used for the chemical solution, with viscosity below 100 mPas in examples,  Tomioka notes pH of 3-6 with the positive zeta potential being used, and 
Additionally, in ‘814, the first nozzle device of the two nozzle devices is arranged to reciprocate between a position corresponding to an end of the wet paper and a position corresponding to the center of the wet paper along the rail, and a second nozzle device thereof is arranged to reciprocate between a position corresponding to the other end of the wet paper and a position corresponding to the center of the wet paper along the rail (note figures 2, 3, and 0033-0034, 0038).
Additionally,  ‘814 gives an example of transportation speed of the paper of 550 m/min (0045), but is not limited to this speed in the body of the reference. As to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range, and would give suggested diameters for a dryer roller to be used.  Vd can be 160 times/min, for example, and values overlapping the claimed range as discussed for claim 1 above. There is no limit as to the paper speed, and therefore, it would be acceptable to provide the speed to meet the requirements of Vd=Vp/piD, such as if Vd = 160 and D = 1.83, then Vp = approx. 919 m/min also in the claimed range (and meeting requirements of claim 17, for example as to D, where D is in prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, as to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by ‘814 (figures 1-3) and also Sekiya  (note figures 1, 2), and the same construction would be shown in in ‘814 (figure 3) or at least be suggested for the same spray effects on the roller (0035), giving the same results across the roller.  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (R as claimed) (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range and give suggested widths to use for the nozzles, and it would have been obvious to optimize within the taught range, giving a value in the claimed range, and thus would be a suggested range to use for each nozzle applying chemical solution in the process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given by Sekiya of W (R as claimed) in the claimed range of 3 cm (0156, Table 5), giving a suggested value to use.  As to H, Sekiya notes using a H of 15-1800 mm (0018),  so from the R ranges and H ranges, H can be less than R.  As well, if 
Claim 21: the nozzle spraying the chemical solution on the dryer roller is taught by ‘814 (note figure 1 showing arrow of spray onto dryer roller D1 and note 0027) and Sekiya (note figure 1 shown as spray of S onto dryer roller D1, and note 0047), which is at least understood to be near the uppermost stream side as onto a dryer roller and also has the same positioning shown in figure 1 of the present application.

Claims 1, 17 and 21  are alternatively rejected under 35 U.S.C. 103 as being unpatentable over ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki as applied to claims 1, 17 and 21 above, and further in view of Japan 2004-218186 (hereinafter ‘186).
Claims 1, 17, 21, ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki would suggest the features discussed for claims 1, 17 and 21 above, including ‘814 describing using aminosilicone oil.  Furthermore, ‘186 describes that anticontamination agent can be sprayed in a paper machine onto canvas (page 1, description translation), and describes using waxes or oils, where materials that can be used include silicone oils including amino and epoxy modified silicone oils (0086-0092).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki to use modified silicone oils such as amino modified silicone oils for the anti-contamination (anti-soiling) agent as suggested by ‘186 with an expectation of predictably acceptable results, since ‘814 and Sekiya indicates using anti-contamination/anti-soiling material that can be applied to dryer rollers or canvas, and ‘814 notes using aminosilicone oil and ‘186 teaches such material that can also be spray .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki OR ‘814 in view of Sekiya, Tomioka, Issberner, Suzuki and ‘186 as applied to claims 1, 17 and 21/1, 17 and 21 above, and further in view of EITHER Johnson et al (US 2018/0230654) OR Baumoeller et al (US 7622021).
Claim 6:As to the wet paper containing recycled pulp at not less than 90% by mass,  ‘814 and Sekiya do not give the recycled pulp content.  
However, (1) Johnson describes that paper such as paper towel can be made using simply (as one or more) recycled pulp, such as de-inked pulp, old corrugated container pulp or new corrugated container pulp (0012-0014) and this can be made  on all types of paper making machines, including cylinder and Yankee dryer machines (0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki OR ‘814 in view of Sekiya, Tomioka, Issberner, Suzuki and ‘186 to use simply (100 wt% or at least greater than 90% for example) recycled pulp in the paper making as suggested by Johnson with an expectation of predictably acceptable results, since Johnson indicates that paper products (paper towels) can be made by all types of paper making machines and made simply using recycled pulp content.
.

Claims 10, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2005-314814 (hereinafter ‘814) in view of Sekiya et al (US 2016/0008845), Tomioka et al (US 2003/0070581), Issberner et al (US 2005/0025957), Suzuki et al (US 6432439) and Dederen et al (US 2002/0065328).
Claim 10: ‘814 teaches a method of spraying a chemical solution (page 1, description translation, 0024, 0028, figures 1, 3). The method includes spraying the chemical solution onto a dryer roller by two nozzle devices disposed at a certain interval therebetween with the two nozzle devices each reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (page 1, description translation, 0002, 0024, 0025, 0028, 0036-0038, figures 1-3), where either it would be understood that there would be a specific distance maintained between the two nozzle devices or it would have been obvious to provide such a specific distance maintained, because as shown in figure 3 there would be a distance shown between the two nozzle 
(A) As to the rotation speed and contacts N,
Sekiya teaches a method of spraying a chemical solution (abstract). The method includes spraying the chemical solution onto a dryer roller by a nozzle device with the nozzle device reciprocated along a rail extended in the width direction of the dryer roller in a state that the dryer roller, for guiding wet paper, is being rotated, in a dry part of a paper-making machine (abstract, figure 2).  A time T for the nozzle device to travel one way (across the entire width of the paper, for example) would be provided since there is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 to use dryer features including dryer roller features of Sekiya such as Vd as conventional for use in paper machines for dryer rollers to be sprayed with chemical solution with an expectation of predictably acceptable results since both are directed to similar use of dryer rollers and Sekiya show conventional features of such systems, including Vd for such rollers, as discussed above. Vd would be optimized from the described range to provide an optimum rotational speed, giving a value in the claimed range and the use of this Vd in the process of ‘814 would give values of N in the claimed range as well, since N would be understood to be the number of revolutions per time T, since there would be a new contact point with the paper each time the dryer roller revolves (note ‘814, figure 1).  Therefore, if for example T is 0.425 min as described and Vd is 300 revolutions (times)/min, then N would be T x Vd or 0.425 x 300 or 127.5, in the claimed range of claim 10.   All of the exemplary values would be within the described ranges of as noted above.  
Additionally, ‘814 would provide that the average moving speed Vn of the two nozzle devices is each 4 m/min, for example (0044), within the claimed range. ‘814 gives prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(B)  As to the chemical solution material, ‘814 describes that vegetable oil and/or silicon oil can be used as an anti pollution (anti soiling) agent (0036-0037, 0044). ‘814 describes that the oil is preferably emulsified in water with an emulsifier (surfactant) 
(C) Furthermore as to the zeta potential of the chemical solution, Sekiya indicates that it is desired to have efficiency of adhesion to the target (here roller) (0067),and also indicates solid content for the solution (0099).  Tomioka indicates higher absolute values to give good dispersability  of liquid compositions with solids (0108) and describes desirable values of +5 to +90 mV for a liquid composition with good dispersability (note lack of aggregation and not forming huge lake of colorant) and note adsorbing on particles as well (0109) and similarly describes this for -5 to -90 mV (0156).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya to also have a zeta potential for the chemical solution of -5 to -90 mV in value to give good dispersability and improved adhesion/adsorbing to the roller as suggested by Tomioka, since Sekiya notes solid contents in the solution and desire for adhesion to the target and Tomioka as discussed above would indicate values of -5 to -90 mV zeta potential, in the claimed range, would give desirable dispersability and adsorbing.  It would further have been obvious to one of ordinary skill in the art to optimize from the taught range, giving results in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
(D) As to the viscosity of the chemical solution and the pH of the chemical solution, Sekiya describes that the viscosity should be  1 to 200 cps (equates to mPas), with less than 500 cps desired for good spraying (0110, 0111) and gives examples of viscosity of 1.5 or 1.6 cps, for example (0143, 0156), in the claimed range. Tomioka describes how a pH of 7-12, preferred 8-11, is used with the negative -5 to -90 mV zeta potential liquid (note 0154, 0158). As discussed above, ‘814 describes using an emulsified solution, as does Sekiya (note silicone emulsion of 0109) and notes using vegetable oil (0022). Issberner describes emulsifiers making emulsions (0001), where the emulsion can be formed with an oil phase, and aqueous phase and emulsifier component (0066, 0033), where the emulsion can use a high water content (0078) and an oil phase that can be a vegetable oil or other oils (note 0034), where it is described that the emulsion can have a low viscosity below 100 mPas (0068), and can be sprayed (0075, 0101). The emulsion further has a pH of 4.5 or greater in the aqueous phase, where the final emulsion can also be adjusted to a desired pH (0071), where the pH of the aqueous phase can adjust the desired particle size in the emulsion, with lower particle size with increasing pH (0072), where it is further indicated that that there can be a first pH in the aqueous phase and a different adjusted pH in the final emulsion obtained (0093). It is further discussed that nanoemulsion with a particle or droplet size of less than 1000 nm, particularly 5-500 nm have favorable properties, including phase stability even at low viscosities (0002-0003), where it is taught to provide an emulsion with particle or droplet size of 5-500 nm and preferably 50 to 200 nm (0.05 to 0.2 microns) (0033).  Additionally, Suzuki describes making an O/W emulsion (abstract), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya and Tomioka to therefore provide that the chemical solution is an emulsion with the vegetable oil or other oil material, and has a pH of 8-10 for example, and a viscosity of less than 100 mPas, as suggested by  Tomioka, Issberner and Suzuki with an expectation of providing a desirable emulsion that can be sprayed, since ‘814 indicates a vegetable oil or other oils can be used and to use an emulsion of oil in water which is emulsified with emulsifier, Sekiya indicates that a emulsion can be used for the chemical solution, with viscosity below 100 mPas in examples, Tomioka indicates that pH of 8-11 is preferred with a negative zeta potential liquid, Issberner describes how vegetable oil or other oils can be used with water and emulsifier to provide a desirable emulsion with a viscosity of less than 100 mPas and which would give a desirably stable emulsion that can be sprayed, indicating desirable conditions for a sprayed chemical solution of an emulsion as described by ‘814 and Sekiya, and further Suzuki would indicted how oil and water emulsions that also use vegetable oil can be conventionally controlled to have a pH of 3-10, indicating conventional pH for such emulsions that overlap the range of Tomioka.  Furthermore, as to pH, it would further have been obvious to one of ordinary skill in the art to optimize from the taught range of Tomioka and Suzuki, giving results in the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Additionally, in ‘814, the first nozzle device of the two nozzle devices is arranged to reciprocate between a position corresponding to an end of the wet paper and a position corresponding to the center of the wet paper along the rail, and a second nozzle device thereof is arranged to reciprocate between a position corresponding to the other end of the wet paper and a position corresponding to the center of the wet paper along the rail (note figures 2, 3, and 0033-0034, 0038).
Additionally,  ‘814 gives an example of transportation speed of the paper of 550 m/min (0045), but is not limited to this speed in the body of the reference. As to the diameter of the dryer roller, Sekiya indicates a circumference of 3700 mm to 6000 mm (0075) where the diameter would be Circumference/pi.  This gives approximately 1.18 m to 1.9 m, overlapping the claimed range, and would give suggested diameters for a dryer roller to be used.  Vd can be 261 times/min, for example, and values overlapping the claimed range as discussed above. There is no limit as to the paper speed, and therefore, it would be acceptable to provide the speed to meet the requirements of Vd=Vp/piD, such as if Vd was 261 as also discussed above, and D was 1.83 (as in claim 19) also in the range from Sekiya as discussed above, Vp would be approximately 1500 m/min, also in the claimed range (or if D was 1.5, then then Vp would be approximately 1229 m/min, also in the clamed range). This would indicate that by optimizing the values from Sekiya of paper width, diameter and Vd, which would be suggested, values in the claimed range would be provided. In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, as to the nozzle device arranged to spray the chemical solution onto the dryer roller radially, this would be shown by ‘814 (figures 1-3) and also Sekiya  (note figures 1, 2), and the same construction would be shown in in ‘814 (figure 3) or at least be suggested for the same spray effects on the roller (0035), giving the same results across the roller.  As to a width of the sprayed portion sprayed instantaneously, Sekiya would indicate this as width W (R as claimed) (figure 2) and give a range of 30-150 mm (3-15 cm) (0066-0067), giving a value overlapping the claimed range and give suggested widths to use for the nozzles, and it would have been obvious to optimize within the taught range, giving a value in the claimed range, and thus would be a suggested range to use for each nozzle applying chemical solution in the process. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  As well, examples are given by Sekiya of W (R as claimed) in the claimed range of 3 cm (0156, Table 5). As to H, Sekiya notes using a H of 15-1800 mm (0018),  so from the R ranges and H ranges, H can be less than R.  As well, if Vn is 5 m/min as discussed above, and Vd is 261 then H would be 5/261, giving 1.92 cm and, this would be less than the exemplary R of 3 cm.
(E) Additionally, as to the use of synthetic ester oil, ‘814 indicates that synthetic oil can be used (0022). Issberner describes using, for making emulsions, vegetable oil, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya, Tomioka, Issberner and Suzuki to use synthetic ester oils as described by Dederen with an expectation of predictably acceptable results, since ‘814 indicates using synthetic oils and describes using vegetable or silicone oils, Issberner also indicates using such oils for emulsions, and Dederen would indicate that as well as vegetable and silicone oils, synthetic ester oils can be conventionally used for emulsion formation as well, suggesting a synthetic oil to use.
Claim 19: D can be 1.83 m as discussed for claim 10 above.  As to paper width W as 6 m, this is also possible from the range of Sekiya as discussed for claim 10 above. With this W, values in the claimed ranges can be provided that meet all the requirements of the claims, such as by using T as 0.5 min, Vd as 260.9, N as 130, Vn as 6 m/min can be provided by optimizing the ranges as discussed for claim 10 above.
Claim 22: the nozzle spraying the chemical solution on the dryer roller is taught by ‘814 (note figure 1 showing arrow of spray onto dryer roller D1 and note 0027) and Sekiya (note figure 1 shown as spray of S onto dryer roller D1, and note 0047), which is at least understood to be near the uppermost stream side as onto a dryer roller and also has the same positioning shown in figure 1 of the present application.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘814 in view of Sekiya, Tomioka, Issberner, Suzuki and Dederen as applied to claims 1, 19 and 22 above, and further in view of EITHER Johnson et al (US 2018/0230654) OR Baumoeller et al (US 7622021).
Claim 15: As to the wet paper containing recycled pulp at not less than 90% by mass,  ‘814 and Sekiya do not give the recycled pulp content.  
However, (1) Johnson describes that paper such as paper towel can be made using simply (as one or more) recycled pulp, such as de-inked pulp, old corrugated container pulp or new corrugated container pulp (0012-0014) and this can be made  on all types of paper making machines, including cylinder and Yankee dryer machines (0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify   ‘814 in view of Sekiya, Tomioka, Issberner, Suzuki and Dederen to use simply (100 wt% or at least greater than 90% for example) recycled pulp in the paper making as suggested by Johnson with an expectation of predictably acceptable results, since Johnson indicates that paper products (paper towels) can be made by all types of paper making machines and made simply using recycled pulp content.
However, (2) Baumoeller describes that paper for use such as tissue paper can be made using about 95 wt%  recycled pulp or up to 95 wt% recycled pulp (column 13, lines 35-45, claim 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘814 in view of Sekiya, Tomioka, Issberner, Suzuki and Dederen  to use 95 wt% recycled pulp in the paper making as suggested by Baumoeller with an expectation of predictably acceptable .

Response to Arguments
Applicant's arguments filed September 13, 2021 and the Declaration filed September 30, 2021  have been fully considered.
(A) The Examiner notes the adjustment to the rejections with the amendments to the claims, and the new 35 USC 112 rejections due to the new features of new claims 21 and 22. 
(B) As to the 35 USC 103 rejections of claim 1 and its dependent claims, applicant has provided a declaration as to the criticality of the claimed results using the amino modified silicone oils. Furthermore, in the Remarks of the September 13, 2021 amendment, there are arguments made by applicant’s attorney, where it is argued that the criticality of using Vd, D, Vp and W as claimed is shown and controlled Vmax and  Vn and R in the range claimed allow spraying without a gap, and pH, viscosity and zeta potential as claimed allow a sufficient amount of the solution on the dryer roller, and with N as claimed this also keeps the solution on the dryer roller and the contamination prevention effect is shown, and there are arguments that if D outside the claimed range, there is contamination of the machine/or not sufficient amount of solution on the dryer, and with W set at 4-12 m, both of the productivity and high-yielding percentage are accomplished.  
The Examiner has reviewed the declaration and arguments, however, a showing commensurate in scope to what is claimed as required by MPEP 716.02(d) has not been made.  While a number of examples in the claimed range are shown as excellent, where 
As to applicant’s attorney arguments, as to D, W, and other parameters, not addressed in the declaration, no showing has been made as to these issues, especially In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.”
(C) As to the 35 USC 103 rejections of claim 10 and its dependent claims, applicant has provided a statement in the declaration as to the criticality of the claimed results using the synthetic ester oils, where it is simply stated that “though the example shown in below is the example that the chemical solution comprises amino modified silicone oil, the example that the chemical solution comprises synthetic ester oil shows the results as same.”  Furthermore in the Remarks of the amendment of September 13, 2021, applicant’s attorney makes the same argument.  
The Examiner has reviewed the declaration and arguments, however, a showing commensurate in scope to what is claimed as required by MPEP 716.02(d) has not been made.  At least the following factors made the showing not commensurate in scope – (1) The arguments that the results would be the same would not give a showing of criticality.  Note firstly, that claim 10 for the synthetic ester oil has different ranges for parameters than for claim 1 for the amino modified silicone oil.  Note in claim 10, for example, the pH is 8.5 to 10.5, not 3-6, and the zeta potential is supposed to be -80 to -15 mV, not 23-80 mV.  Additionally, for example T is supposed to be 0.3 to 0.5 minutes, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718